NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5528-16T2
                                                                     A-0172-17T3

RASHONNA COSBY-HURLING,
PETER BROWN, DEREK
ARMSTEAD, RICHARD KOZIOL,
CHRISTOPHER KOLIBAS, ADAM
KUCZYNSKI, ROBERT SADOWSKI,
ARMANDO MEDINA and MICHELLE
YAMAKAITIS,

          Petitioners-Appellants,

and

JOHN D. SHEEHY, JR. and
RICHARD GERBOUNKA,

          Petitioners,

v.

LOCAL FINANCE BOARD,

     Respondent-Respondent.
______________________________

                    Submitted July 24, 2018 – Decided January 18, 2019

                    Before Judges Ostrer and Vernoia.
            On appeal from the Local Finance Board, Department
            of Community Affairs.

            Kologi Simitz, attorneys for appellant Peter Brown
            (Edward J. Kologi and Michael S. Simitz, of counsel
            and on the brief).

            Eric M. Bernstein & Associates, LLC, attorneys for
            appellants Rashonna Cosby-Hurling, Derek Armstead,
            Richard Koziol, Christopher Kolibas, Adam
            Kuczynski, Robert Sadowski, Armando Medina and
            Michelle Yamakaitis (Dominic P. DiYanni, of counsel
            and on the brief; Stephanie M. Platt, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa Dutton Schaffer, Assistant
            Attorney General, of counsel; Cameryn J. Hinton,
            Deputy Attorney General, on the briefs).

      The opinion of the court was delivered by

VERNOIA, J.A.D.

      In these appeals, consolidated for purposes of this opinion, City of Linden

(City) Council members Peter Brown, Rashonna Cosby-Hurling, Derek

Armstead, Richard Koziol, Christopher Kolibas, Adam Kuczynski, Robert

Sadowski, Armando Medina and Michelle Yamakaitis (collectively, appellants)

appeal1 from an October 19, 2016 Local Finance Board final agency decision

finding they violated N.J.S.A. 40A:9-22.5(c) by using their official positions to


1
  Brown's appeal is under docket number A-5228-16. The remaining appellants'
appeal is under docket number A-0172-17.
                                                                         A-5528-16T2
                                       2
secure an unwarranted privilege for City Council member John Sheehy

(Sheehy). We affirm in part and reverse in part the Board's order as to Brown

(A-5228-16), and affirm in part and reverse in part the Board's order as to the

remaining appellants (A-0172-17) and remand for further proceedings in both

matters.

                                        I.

       In March 2014, the Board issued notices of investigation to Sheehy, the

City's Mayor Richard Gerbounka and appellants advising in pertinent part of an

investigation of an alleged violation of N.J.S.A. 40A:9-22.5(c), which prohibits

"local government officer[s] . . . [from] us[ing] or attempt[ing] to use his [or

her] official position to secure unwarranted privileges or advantages for . . .

others." The notices explained the Board was investigating a complaint that at

a May 21, 2013 City Council meeting, appellants voted to adopt a resolution

accepting bids from a May 7, 2013 sale of tax sale certificates on various City

properties, but acted in their official capacities as Council members to confer an

unwarranted benefit on Sheehy by approving the deletion of a bid for a tax sale

certificate on property he owned 2 from the list of bids being considered for



2
    The property is owned by Sheehy and his brother.


                                                                          A-5528-16T2
                                        3
approval.     The notice of investigation allowed the submission of written

responses by each of the appellants.

      In February 2015, following its investigation, the Board issued notices to

appellants charging they violated N.J.S.A. 40A:9-22.5(c) and imposing a $100

fine.3 The notices alleged appellants voted to approve Resolution 2013-20,

which accepted bids for tax sale certificates on various properties in the City,

but which also expressly eliminated the acceptance of the bid for the tax sale

certificate for Sheehy's property from the Council's consideration and approval.

The notices charged that appellants used or attempted to use their offices as

Council members to secure an unwarranted privilege or advantage for Council

member Sheehy.4 Appellants disputed the allegations and their matters were

referred to the Office of Administrative Law. The matters were assigned to an

Administrative Law Judge (ALJ), who consolidated the matters in a single

proceeding.



3
   Brown's notice included an additional claim he violated N.J.S.A. 40A:9-
22.5(d). The Board later dismissed that charge against Brown.
4
  We do not address the notices of violation sent to Sheehy and Gerbounka.
Sheehy did not challenge the alleged violations and the Board's imposition of a
$500 fine. The Board dismissed its claim Gerbounka violated N.J.S.A. 40A:9 -
22.5(d) and withdrew its notice of violation against him.


                                                                        A-5528-16T2
                                       4
      The Board subsequently moved before the ALJ for a summary decision

finding each appellant violated N.J.S.A. 40A:9-22.5(c).        Appellants cross-

moved for a summary decision dismissing the notices of the alleged violations.

      The information 5 submitted to the ALJ showed that in April 2013, the

City's tax collector provided public notice of a May 7, 2013 auction of twenty-

eight municipally-held tax sale certificates pursuant N.J.S.A. 54:5-114.2, which

authorizes municipalities to sell tax sale certificates to the highest bidder. The

City notified the affected property owners of the amounts required to redeem

the certificates and allowed the property owners to either redeem the certificates

or advise that the property was under contract to be sold prior to the auction.

Fourteen property owners redeemed the certificates. None of the remaining

property owners advised the City that their property was under contract to be

sold prior to the auction. Following the auction on May 13, 2013, the tax

collector advised Gerbounka that the bids for the remaining fourteen tax sale

certificates should be accepted.


5
  The information submitted to the ALJ in support of the motions for summary
decision consisted of an affidavit from the City's tax collector generally
describing the process the City followed for the auction of the tax sale
certificates and the City Council's acceptance of bids at the May 21, 2013
meeting, and various reports, records, letters and statements of position
submitted by and on behalf of Brown, Sheehy, and certain of the appellants , all
of which were submitted to the Board investigation.
                                                                          A-5528-16T2
                                        5
      A resolution accepting the bids was scheduled for approval by the City

Council at its May 21, 2013 meeting. During a conference meeting held on May

20, 2013, the tax collector recommended approval of the bids and provided a

draft resolution accepting the bids. Attached to the resolution was a list of the

affected properties that included the amount of the tax sale certificate and bid.

Sheehy's tax sale certificate and property were among those listed.

      Evidence presented to the ALJ further showed that Sheehy told Brown he

had a potential buyer for his property, and while he had not entered into a

contract for sale, he intended to pay his tax debts with the proceeds from the

sale. The evidence also showed Gerbounka discussed Sheehy's property with

Brown, and told Brown properties under contracts for sale should be excluded

from the accepted bid list and that Sheehy's "was such a property." Although

Sheehy's property was not actually under contract for sale, the bid for the tax

sale certificate for Sheehy's property was removed from the list of bids to be

accepted from those submitted at the May 7, 2013 auction.

      A revised resolution was presented the next evening at the Council's May

21, 2013 meeting. It provided for the approval of all of the May 7, 2013 bids

for the sale of the tax sale certificates "with the exception of" the tax sale

certificate for Sheehy's property. Appellants voted unanimously to approve the


                                                                         A-5528-16T2
                                       6
resolution. As a result, the tax sale certificate on Sheehy's property was never

sold. Two years later, the outstanding municipal taxes were paid in full.

      In her written decision, the ALJ found that prior to the May 21, 2013

meeting, Brown and Sheehy discussed Sheehy's property, and Sheehy said "it

was listed for sale and had a potential buyer" and he "would pay off the taxes

once the property was sold." The ALJ also found that in Brown's statement to

the Board, he said that Gerbounka told him that "properties that were under

contract for sale should be removed from the list, including Sheehy's." The ALJ

further found that following those conversations, the resolution was modified to

delete the bid for tax sale certificate on Sheehy's property.

      The ALJ also found that Cosby-Hurling, Armstead, Koziol, Kolibas,

Kuczynski and Medina "did not realize that Sheehy's property was excluded

from the tax sale list when they approved the resolution." The ALJ did not

mention Sadowski and Yamakaitis.

      The ALJ determined that Sheehy was provided with a financial benefit

and advantage by the removal of his property from the resolution because had

the bid on the tax sale certificate been accepted, Sheehy would have not only

been required to pay the delinquent taxes, he also would have been obligated to

repay the certificate purchaser with interest. The ALJ concluded that appellants


                                                                        A-5528-16T2
                                        7
"violated N.J.S.A. 40A:9-22.5(c) . . . by approving the resolution rejecting the

bid for the tax lien on Sheehy's property" and thereby giving "him an

unwarranted advantage."

      The ALJ granted the Board's motion for summary decision finding Cosby-

Hurling, Armstead, Koziol, Kolibas, Kuczynski and Medina violated N.J.S.A.

40A:9-22.5(c), but again did not make any express finding as to Sadowski and

Yamakaitis. The ALJ denied appellant's cross-motion for summary decision

dismissing the notices charging them with violating N.J.S.A. 40A:9-22.5(c).6

      In its final decision, the Board adopted the findings and conclusions of the

ALJ, with an added finding that Sadowski and Yamakaitis also violated N.J.S.A.

40A:9-22.5(c) by voting for the May 21, 2013 modified resolution. 7 The Board

imposed a $100 fine on each appellant. Brown appealed, and the remaining

appellants filed a separate appeal.

      Brown offers the following argument for our consideration on appeal.

            LEGAL ARGUMENT

            THE LOCAL FINANCE BOARD ERRED IN
            AFFIRMING THE ADMINISTRATIVE LAW

6
  The ALJ granted Brown's motion for summary decision dismissing the charge
that he violated N.J.S.A. 40A:9-22.5(d).
7
  The Board's final decision includes other modifications to the ALJ's decision
that are not relevant to the disposition of this appeal.
                                                                          A-5528-16T2
                                        8
            JUDGE'S INITIAL DECISION AS APPELLANT DID
            NOT VIOLATE N.J.S.A. 40a:9-22.5(C)[.]

      The remaining appellants offer the following arguments for our

consideration.

            POINT I

            STANDARD OF REVIEW.

            POINT II

            The petitioner/appellants present ample facts to suggest
            that there can be no finding of summary decision in
            favor of the respondent/appellee and that summary
            decision must be granted in favor of the herein
            petitioners as there was no violation of N.J.S.A. 40A:9-
            22.5(c)[.]

                                       II.

      Our standard of review of final decisions of State administrative agencies

is well-settled. The "final determination of an administrative agency . . . is

entitled to substantial deference." In re Eastwick Coll. LPN-to-RN Bridge

Program, 225 N.J. 533, 541 (2016). An appellate court may only reverse if the

decision of the administrative agency is "'arbitrary, capricious, or unreasonable,'

the determination 'violate[s] express or implied legislative policies,' the agency's

action offends the United States Constitution or the State Constitution, or 'the

findings on which [the decision] was based were not supported by substantial,


                                                                            A-5528-16T2
                                         9
credible evidence in the record.'" Ibid. (alterations in original) (quoting Univ.

Cottage Club of Princeton N.J. Corp. v. N.J. Dep't of Envtl. Prot., 191 N.J. 38,

48 (2007)). "The burden of demonstrating that the agency's action was arbitrary,

capricious or unreasonable rests upon the person challenging the administrative

action." In re Arenas, 385 N.J. Super. 440, 443-44 (App. Div. 2006). A

reviewing court, however, "is not bound by an agency's determination of a legal

issue." In re Zisa, 385 N.J. Super. 188, 195 (App. Div. 2006).

       The Local Government Ethics Law, N.J.S.A. 40A:9-22.1 to -22.25, was

enacted in 1991 "to codify a set of guidelines designed to limit actions by local

officials that might create doubt in the minds of citizens concerning the

motivations of those officials." Wyzykowski v. Rizas, 132 N.J. 509, 536 (1993)

(Clifford, J., dissenting in part). At issue here is the Board's interpretation and

application of N.J.S.A. 40A:9-22.5(c), which states "[n]o local government

officer or employee shall use or attempt to use his [or her] official position to

secure unwarranted privileges or advantages for himself[, herself,] or others."

N.J.S.A. 40A:9-22.5(c). A privilege is unwarranted when it is "unjustified or

unauthorized, one that would permit the municipal official to obtain something

otherwise not available to the public at large." In re Zisa, 385 N.J. Super. at

196.


                                                                           A-5528-16T2
                                       10
      Relying on an unpublished and non-precedential decision from this court,

see R. 1:36-3, the ALJ appears to have concluded that a violation of N.J.S.A.

40A:9-22.5(c) does not require proof that a government officer or employee act

with a specific state of mind. Although unclear from the ALJ's and Board's

decision, it is based on that interpretation of N.J.S.A. 40A:9-22.5(c) that they

apparently determined appellants Cosby-Hurling, Armstead, Koziol, Kolibas,

Kuczynski, Medina, Sadowski and Yamakaitis violated the statute based on

evidence showing nothing more than they voted in favor of the May 21, 2013

resolution.   The ALJ and Board's interpretation of the statute, however,

constitutes a legal conclusion that is entitled to no special deference.         See

Gallenthin Realty Development, Inc. v. Borough of Paulsboro, 191 N.J. 344,

358 (2007) (holding the interpretation of a statute presents a legal

determination).

      In the interpretation of a statute, discerning the Legislature's intent is the

"paramount goal." DiProspero v. Penn, 183 N.J. 477, 492 (2005). "In most

instances, the best indicator of that intent is the plain language chosen by the

Legislature." State v. Gandhi, 201 N.J. 161, 176 (2010) (citing DiProspero, 183

N.J. at 492). Where that plain language "leads to a clear and unambiguous result,

then our interpretive process is over." Richardson v. Bd. of Trs., Police &


                                                                            A-5528-16T2
                                       11
Firemen's Ret. Sys., 192 N.J. 189, 195 (2007). "It is not the function of this

Court to 'rewrite a plainly-written enactment of the Legislature []or presume that

the Legislature intended something other than that expressed by way of the plain

language.'"   DiProspero, 183 N.J. at 492 (alteration in original) (quoting

O'Connell v. State, 171 N.J. 484, 488 (2002)).

      The plain and unambiguous language of N.J.S.A. 40A:9-22.5(c) prohibits

governmental officers' or employees' use or attempt to use their official position,

but only when done so for a purpose: "to secure unwarranted privileges or

advantages for himself or others."          N.J.S.A. 40A:9-22.5(c).    The ALJ's

interpretation of N.J.S.A. 40A:9-22.5(c) ignores the statute's simple and clear

language and renders the phrase "to secure unwarranted privileges or advantages

for himself or others" superfluous. See State v. Twiggs, 233 N.J. 513, 532

(2018) (explaining that courts should avoid interpreting a statute in a manner

rendering any part of the statute superfluous). We reject the ALJ's interpretation

and find that a violation of N.J.S.A. 40A:9:22.5(c) requires proof that the

governmental officer or employee used or attempted to use his or her official

position with the purpose "to secure unwarranted privileges or advantages for

himself [or herself] or others." See, e.g., State v. McCoy, 116 N.J. 293, 304

(1989) (quoting State v. McAllister, 211 N.J. Super. 355, 362 (App. Div. 1986))


                                                                           A-5528-16T2
                                       12
("[O]ne cannot logically attempt to cause a particular result unless causing that

result is one's 'conscious object,' the distinguishing feature of a purposeful

mental state.").

      With the correct interpretation of N.J.S.A. 40A:9-22.5(c) in mind, we

consider the Board's decision granting summary decision on the charge they

each violated the statute and the Board's determination appellants were not

entitled to summary decision on appellants' cross-motion for summary decision

dismissing the charges. Consideration of a motion for summary decision i s

governed by N.J.A.C. 1:1-12.5(b), which in relevant part provides:

            The motion for summary decision shall be served with
            briefs and with or without supporting affidavits. The
            decision sought may be rendered if the papers and
            discovery which have been filed, together with the
            affidavits, if any, show that there is no genuine issue as
            to any material fact challenged and that the moving
            party is entitled to prevail as a matter of law. When a
            motion for summary decision is made and supported,
            an adverse party in order to prevail must by responding
            affidavit set forth specific facts showing that there is a
            genuine issue which can only be determined in an
            evidentiary proceeding.

            [N.J.A.C. 1:1-12.5(b)].

      "Because an agency's summary decision is a legal determination, our

review is de novo." L.A. v. Bd. of Educ. of City of Trenton, 221 N.J. 192, 204

(2015). The standard for granting summary decision is "substantially the same"

                                                                         A-5528-16T2
                                       13
as that governing a motion for summary judgment in a civil proceeding under

Rule 4:46-2. See Contini v. Bd. of Educ. of Newark, 286 N.J. Super. 106, 121

(App. Div. 1995). Thus, a summary decision is proper if the record demonstrates

"no genuine issue as to any material fact challenged and that the moving party

is entitled to a judgment . . . as a matter of law." Burnett v. Gloucester Cty. Bd.

of Chosen Freeholders, 409 N.J. Super. 219, 228 (App. Div. 2009) (quoting R.

4:46-2(c)). In assessing the Board's decisions on the summary decision motions,

we consider "whether the competent evidential materials presented, when

viewed in the light most favorable to the non-moving party in consideration of

the applicable evidentiary standard, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 523 (1995).

      The record presented to the ALJ did not support a finding that Brown

violated N.J.S.A. 40A:9-22.5(c) as a matter of law. To be sure, it is undisputed

that Brown spoke to Sheehy about the May 7, 2013 bid on the tax sale certificate

on Sheehy's property prior to the removal of the bid from the approved list on

the May 21, 2013 revised resolution. Moreover, the evidence showed Brown

was aware of the removal of the bid from the resolution and exercised his official

duties as a Council member by voting on the resolution with knowledge the


                                                                           A-5528-16T2
                                       14
Sheehy property tax sale certificate had been removed. In addition, Sheehy

obtained an unwarranted financial benefit from the removal of the bid from the

approval list. He was not qualified for removal from the list by either redeeming

the certificate or having a contract of sale for his property but nevertheless was

removed and therefore was never required to pay interest to a tax sale certificate

purchaser.

      The record, however, presents a fact issue as to whether Brown acted with

a purpose to secure the unwarranted financial benefit for Sheehy. In Brown 's

submissions to the Board, he asserted that he was instructed by Gerbounka, who

then served as the City's mayor, that any properties that were under contract of

sale should be removed from the tax sale certificate bid approval list. Brown

further asserted that Gerbounka told him Sheehy's property "was such a

property." Thus, Brown disputed that he acted with a purpose to secure an

unwarranted benefit for Sheehy and instead claimed he voted to approve the

deletion of Sheehy's property believing it was properly removed because it was

under contract to be sold.

      There was also contradictory information before the ALJ and Board.

Sheehy submitted a statement asserting he advised Brown only that he had "a

possible buyer" for the property and that he would pay his taxes when the


                                                                          A-5528-16T2
                                       15
property was purchased. In his statement, Sheehy did not state that he told

anyone that he had a contract for the sale of his property.

      The conflicting evidence precluded a summary decision finding Brown

violated N.J.S.A. 40A:9-22.5(c), as well as a summary decision finding that he

did not violate the statute. Whether Brown acted with the purpose required to

establish a violation of N.J.S.A. 40A:9-22.5(c) was a disputed fact that could

not properly be decided in a motion for summary decision. See, e.g., Auto

Lenders Acceptance Corp. v. Gentilini Ford, Inc., 181 N.J. 245, 271-72 (2004)

(holding that where intent is a disputed issue of fact, summary judgment is

"generally not appropriate"); Gray v. Press Commc'ns, LLC, 342 N.J. Super. 1,

12 (App. Div. 2001) ("[W]here a party's state of mind is critical, and there is a

genuine critical issue of material fact as to the state of mind, summary judgment

should be denied since the issue of state of mind does not readily lend itself to

summary disposition."). We therefore vacate the Board's order finding Brown

violated N.J.S.A. 40A:9-22.5(c), affirm the Board's order denying Brown's

motion for a summary decision finding he did not violate the statute and remand

for further proceedings.

      We also consider the Board's order granting a summary decision finding

Armstead, Cosby-Hurling, Koziol, Kolibas, Kuczynzki, Sadowski, Medina and


                                                                         A-5528-16T2
                                       16
Yamakaitis violated N.J.S.A. 40A:9-22.5(c) and denying their motion for a

summary decision finding they did not violate the statute. In our view, the

information presented to the ALJ does not support a finding that, as a matter of

law, Armstead, Cosby-Hurling, Koziol, Kolibas, Kuczynzki and Medina acted

with a purpose to a secure for Sheehy an unwarranted advantage in violation of

N.J.S.A. 40A:9-22.5(c). To the contrary, as the ALJ expressly noted, "Cosby-

Hurling, Armstead, Koziol, Kolibas, Kuczynski and Medina did not realize that

Sheehy's property was excluded from the tax sale list when they approved the

resolution." We are convinced that no rational fact-finder could conclude that

these appellants acted with a purpose to secure an unwarranted benefit for

Sheehy because they were unaware Sheehy's property had been removed from

the list before they voted on the resolution. We therefore reverse the Board's

order finding Cosby-Hurling, Armstead, Koziol, Kolibas, Kuczynski and

Medina violated N.J.S.A. 40A:9-22.5(c) and denying their motion dismissing

the charge against each of them.

      The record presented to the ALJ also did not permit a disposition of the

cross-motions for a summary decision as to whether Sadowski and Yamakaitis




                                                                        A-5528-16T2
                                      17
violated N.J.S.A. 40A:9-22.5(c).8 The information presented to the ALJ shows

only that they voted to approve the May 21, 2013 resolution and little else.

Based on that scant record, it was and is not possible to determine if they voted

to approve the resolution with the purpose of securing an unwarranted benefit

for Sheehy.     See Pascack Cmty. Bank v. Universal Funding, LLP, 419 N.J.

Super. 279, 295 (App. Div. 2011) (reversing order granting summary judgment

where "the record was plainly insufficient to warrant summary judgment in [the

moving party's] favor"). We therefore vacate the Board's order finding Sadowski

and Yamakaitis violated N.J.S.A. 40A:9-22.5(c), affirm the order denying their

motion dismissing the charges against them and remand for further proceedings.

      In A-5528-16, we reverse the Board's summary decision order finding

Brown violated N.J.S.A. 40A:9-22.5(c), affirm the Board's order denying

Brown's motion for a summary decision dismissing the charge he violated

N.J.S.A. 40A:9-22.5(c) and remand for further proceedings. We do not retain

jurisdiction.

      In A-0172-17, we reverse the Board's order finding Armstead, Cosby-

Hurling, Koziol, Kolibas, Kuczynzki, Medina violated N.J.S.A. 40A:9-22.5(c),



8
  Sadowski declined to submit a statement to the Board during its investigation
but denied any wrongdoing. Yamakaitis failed to respond to the Board at all.
                                                                         A-5528-16T2
                                      18
reverse the Board's order denying their motion to dismiss the charges against

them, vacate the Board's order finding Sadowski and Yamakaitis violated

N.J.S.A. 40A:9-22.5(c) and affirm the order denying Sadowki's and

Yamakaitis's motion to dismiss the charges against them and remand for further

proceedings as to Sadowski and Yamakaitis. We do not retain jurisdiction.




                                                                       A-5528-16T2
                                     19